         Case 1:17-cv-02587-TSC Document 56 Filed 10/30/18 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
 THE WILDERNESS SOCIETY, et al.,                     )
                                                     )
               Plaintiffs,                           )   Case No. 1:17-cv-02587 (TSC)
                                                     )
        v.                                           )
                                                     )
 DONALD J. TRUMP, et al.,                            )
                                                     )
               Defendants.                           )
                                                     )
                                                     )
 GRAND STAIRCASE-ESCALANTE                           )
 PARTNERS, et al.,                                   )
                                                     )   Case No. 1:17-cv-02591 (TSC)
               Plaintiffs,                           )
                                                     )
        v.                                           )
                                                     )
 DONALD J. TRUMP, et al.                             )   CONSOLIDATED CASES
                                                     )
               Defendants.                           )
                                                     )
                                                     )
 AMERICAN FARM BUREAU FEDERATION                     )
 and UTAH FARM BUREAU FEDERATION,                    )
                                                     )
               Proposed Defendants-Intervenors.      )
                                                     )

     AMERICAN FARM BUREAU FEDERATION’S AND UTAH FARM BUREAU
       FEDERATION’S REPLY IN SUPPORT OF MOTION TO INTERVENE

                                         Introduction

       Proposed Intervenors American Farm Bureau Federation and Utah Farm Bureau

Federation (collectively, “Farm Bureaus”) recognize the Court’s desire to avoid needless

duplication of arguments by defendant parties. Farm Bureaus are, therefore, amenable to




REPLY IN SUPPORT OF MOTION TO INTERVENE - 1
          Case 1:17-cv-02587-TSC Document 56 Filed 10/30/18 Page 2 of 8



briefing restrictions similar to those placed by the Court on Plaintiffs1 and on plaintiffs and

intervenors in the companion consolidated case involving the Bears Ears National Monument.

Plaintiffs’ proposed additional restrictions, however, go too far and would unreasonably cabin

Farm Bureaus’ participation as a party if intervention is granted.

                                            Background

       On December 4, 2017, President Trump signed a Presidential Proclamation

(“Proclamation”) modifying the boundary of the Grand Staircase-Escalante National Monument

in Utah (“Monument”) to reduce the size of the Monument to the smallest area compatible with

the proper care and management of the objects of historic and scientific interest to be protected

and in recognition of the numerous other federal laws protecting the excluded acres. 82 Fed.

Reg. 58089-96 (Dec. 8, 2017). On that same day, Plaintiffs The Wilderness Society et al.

(collectively, “TWS Plaintiffs”) filed a complaint against the Federal Defendants. TWS

Plaintiffs requested declaratory and injunctive relief that would, in essence, invalidate the

Proclamation and prevent the Federal Defendants from implementing the Proclamation. ECF 1

(Dec. 4, 2017).

       Plaintiffs Grand Staircase-Escalante Partners et al. (collectively, “Partners Plaintiffs”)

simultaneously filed their complaint in Case No. 1:17-cv-2591 also seeking injunctive and

declaratory relief from President Trump’s Proclamation. Compl., ECF 1, at 55-56. This Court

consolidated the two actions. See Case No. 1;17-cv-02587, Min. Entry (Jan. 31, 2018); Case No.

17-cv-02591, Min. Entry (Jan. 31, 218); Order on Mot. to Consolidate, ECF 25 (Feb. 15, 2018).




1
  Partners Plaintiffs filed a response to Farm Bureaus’ Motion to Intervene, referring to responses
to Farm Bureaus’ motion to intervene in related litigation specific to the Bears Ears National
Monument. ECF 53. TWS Plaintiffs joined their response. ECF 54.


REPLY IN SUPPORT OF MOTION TO INTERVENE - 2
          Case 1:17-cv-02587-TSC Document 56 Filed 10/30/18 Page 3 of 8



       On March 15, 2018, Farm Bureaus timely filed a motion to intervene, accompanied by a

memorandum in support of the motion, affidavits, proposed answers and necessary pleadings.

ECF 28 through 28-9. Farm Bureaus noted that, although they may “share a common objective,

e.g., a finding that President Trump’s Proclamation was a lawful exercise of his authority under

the Antiquities Act,” the Federal Defendants “are inherently unable to adequately represent the

Farm Bureaus’ unique interests and those of its member.” ECF 28-3, at 21-22. Farm Bureaus

explained, in detail, that they have associational standing to intervene, are entitled to intervene of

right, and qualify for permissive intervention. ECF 28-3. None of the plaintiffs have disputed

any of Farm Bureaus’ assertions. TWS Plaintiffs and Partners Plaintiffs have all responded that

they take “no position” on Farm Bureaus’ motion to intervene. ECF 54, 53. Plaintiffs refer to

the responses to motions to intervene pending in the companion consolidated case related to the

Bears Ears National Monument (Hopi Tribe et. al. v. Trump et al., Case No. 17-v-2590) and

advocate that this Court should impose the three limitations offered by the Tribal Plaintiffs in the

Bears Ears litigation plus two more limits on Farm Bureaus’ intervention:

       1. Bar Farm Bureaus from raising new claims or collateral issues;

       2. Order Farm Bureaus to meet and confer with the other intervenors and the Federal

Defendants prior to the filing of any papers and require that they file a certificate attesting that

the intervenors met and conferred with the other defendant parties prior to electing to file

separately;

       3. Bar Farm Bureaus from seeking discovery absent leave of the court.

       4. Require Farm Bureaus to file any additional briefing on Federal Defendants’ pending

motion to dismiss no later than the due date for the Federal Defendants’ additional briefing; and




REPLY IN SUPPORT OF MOTION TO INTERVENE - 3
          Case 1:17-cv-02587-TSC Document 56 Filed 10/30/18 Page 4 of 8



       5. Prohibit Farm Bureaus from asserting additional affirmative defenses beyond those

already asserted in their proposed answers.

ECF 53, 54.

                                              Argument

1.     The Limit on New Claims and Collateral Issues is Unnecessary.

       For the same reasons articulated in Farm Bureaus’ reply in support of their motion to

intervene in the Bears Ears litigation and incorporated herein, there is no need for an explicit

restriction and none should be ordered. See ECF 66, at 3, Hopi Tribe et al. v. Trump et al., Case

No. 17-cv-2590. However, should this Court provide a restriction, Farm Bureaus must be

allowed to assert any compulsory claims. Further, Farm Bureaus request that the court, in

adopting any limits related to claims, eliminate the phrase “or collateral issues” as proposed by

Plaintiffs. The term “collateral issues” has not been defined and its meaning is unclear. Id.

2.     Farm Bureaus’ Should Confer to Avoid Duplicative Arguments but Otherwise
       Should Not Be Limited.

       For the same reasons articulated in Farm Bureaus’ reply in support of its motion to

intervene in the Bears Ears litigation and incorporated herein, Plaintiffs’ additional requests are

unnecessary, improper, unworkable, and go beyond limits contemplated in the federal rules of

civil procedure, this Court’s local rules, and existing case law. See ECF 66, at 3-6, Hopi Tribe et

al. v. Trump et al., Case No. 17-cv-2590.

       Additionally, as in the Bears Ears litigation, the Court here only required Plaintiffs to

confer with one another before filing substantive motions, coordinate motion schedules, and

incorporate each other’s filings by reference where possible. Order on Mot. to Consolidate, ECF

25, at 2. At the September 24, 2018 status conference, the Court required Defendants-

Intervenors in the Bears Ears case to avoid duplicative arguments by conferring with the Federal



REPLY IN SUPPORT OF MOTION TO INTERVENE - 4
           Case 1:17-cv-02587-TSC Document 56 Filed 10/30/18 Page 5 of 8



Defendants. The Farm Bureaus will abide by the Court’s instructions to confer with Federal

Defendants and the other intervenors. Additional requirements would exceed, without cause, the

requirements previously imposed by the Court on the other parties to the case.2

3.     Farm Bureaus Do Not Anticipate the Need for Discovery.

       Regarding the third proposed limit denying discovery, Farm Bureaus do not anticipate the

need for discovery and therefore request that the Court bar all parties from initiating discovery

absent a court order.

4.     Farm Bureaus Should be Allowed to Timely Support the Federal Defendants’
       Motion to Dismiss.

       Partners Plaintiffs ask the Court to require any Farm Bureau brief supporting the Federal

Defendants’ pending motion to dismiss to be filed no later than the due date of the Federal

Defendants’ reply brief. Farm Bureaus agree to file their brief in support of the Federal

Defendants’ motion to dismiss in both the Grand Staircase and Bears Ears cases by the deadline

set by the Court for the Federal Defendants’ reply briefs. 3

       Given that no opposition to Farm Bureaus’ motion to intervene has been expressed and

that Farm Bureaus, as explained in their memorandum in support of their motion to intervene,

represent important, unique interests not adequately represented by Federal Defendants, and

given that the pending motion to dismiss may be dispositive and/or establish important law of the

case, the Court would likely benefit from Farm Bureaus’ briefing on the pending motion to

dismiss.


2
  Should the Court have lingering concerns about duplicative arguments, Farm Bureaus are
amenable to staggered filing deadlines among the Federal Defendants and all defendant
intervenors, also as articulated in Farm Bureaus’ reply in support of its motion to intervene in the
Bears Ears Litigation. See ECF 66, at 5-6.
3
  Farms Bureaus are expediting their filing of this reply on intervention prior to the November 5
filing deadline in the hope of receiving the Court’s ruling on intervention prior to that deadline.


REPLY IN SUPPORT OF MOTION TO INTERVENE - 5
          Case 1:17-cv-02587-TSC Document 56 Filed 10/30/18 Page 6 of 8



5.     Farms Bureaus Do Not Intend to Raise Additional Affirmative Defenses.

       Regarding the final proposed limit denying additional affirmative defenses, Farm

Bureaus do not anticipate the need to raise additional affirmative defenses since this case will

likely be decided on dispositive motions.

                                            Conclusion

       No party opposes Farm Bureaus’ right to intervene as a party in this action. Therefore, in

recognition of this Circuit’s liberal view on intervention and the Circuit’s hesitancy to limit any

parties’ ability to adequately represent their interest, this Court should grant Farm Bureaus’

motion to intervene and limit Farm Bureaus’ participation only as this Court has already limited

the Plaintiffs here and plaintiffs and intervenors in the Bears Ears case.

       Should this Court decide that further limitations are necessary, the only additional

limitations should be to (1) bar additional non-compulsory claims and additional affirmative

defenses, (2) bar all discovery without court order, and (3) enter parallel orders in both

consolidated cases. Additionally, Farm Bureaus should be allowed to file a brief in support of

the Federal Defendants’ reply brief supporting their motion to dismiss. Farm Bureaus have

attached a proposed order for these purposes.




REPLY IN SUPPORT OF MOTION TO INTERVENE - 6
        Case 1:17-cv-02587-TSC Document 56 Filed 10/30/18 Page 7 of 8



Respectfully submitted this 30th day of October, 2018.


                                           HOLLAND & HART LLP


                                           By: /s/ William G. Myers III
                                              William G. Myers III

                                           William G. Myers III (DC Bar No. 408573)
                                           HOLLAND & HART LLP
                                           P.O. Box 2527
                                           Boise, Idaho 83701-2527
                                           Telephone: (208) 342-5000
                                           E-mail:     wmyers@hollandhart.com

                                           Victoria A. Marquis (Montana Bar No. 13226)
                                           (pro hac vice application pending)
                                           HOLLAND & HART LLP
                                           P.O. Box 639
                                           Billings, Montana 59103
                                           Telephone: (406) 252-2166
                                           E-mail:     vamarquis@hollandhart.com

                                           Attorneys for Proposed Defendant-Intervenors
                                           American Farm Bureau Federation and Utah Farm
                                           Bureau Federation




REPLY IN SUPPORT OF MOTION TO INTERVENE - 7
             Case 1:17-cv-02587-TSC Document 56 Filed 10/30/18 Page 8 of 8



                                     Certificate of Service

        I HEREBY CERTIFY that on the 30th day of October, 2018, I filed the foregoing
electronically through the CM/ECF system, which caused electronic notification of such filing to
be sent to all counsel of record, as more fully reflected on the Notice of Electronic Filing.
Additionally, I served the same via U.S. Mail to the below applicants for intervention.

 Mary Carol M. Jenkins                           Roger Kochampanasken
 P.O. Box 394                                    P.O. Box 394
 Fort Duchese, UT 84026                          Fort Duchese, UT 84026


 Tarah Amboh                                     Margret S. Reed
 P.O. Box 394                                    P.O. Box 394
 Fort Duchese, UT 84026                          Fort Duchese, UT 84026

 Melvin Jenkins                                  Lynda M. Kozlowicz
 P.O. Box 472                                    P.O. Box 472
 Fort Duchesne, UT 84026                         Fort Duchesne, UT 84026



                                            s/William G. Myers III
                                            for HOLLAND & HART LLP
11568065_2




REPLY IN SUPPORT OF MOTION TO INTERVENE - 8
